Citation Nr: 0823372	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION


The veteran served on active duty from August 1997 to 
November 1997.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefits sought on appeal.  
	
In August 2005 and July 2007 the Board remanded the matter 
for additional development.  That development having been 
completed, the claims have been returned to the Board and are 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that 
the veteran's bilateral pes planus pre-existed active 
service.

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's bilateral pes planus was not 
aggravated by such service.

3. There is no clear and unmistakable evidence that the 
appellant entered active duty with a pre-existing back 
condition.

4.  There is no competent medical evidence of an etiological 
relationship between the claimed back condition and active 
duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral pes 
planus have been met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 
(2007).

2. The criteria for service connection for a low back 
disability have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1153 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Pes Planus

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111.  The term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence in question as to the commencement of the 
disease or disability.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all medical facts, with 
due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  
Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service.   
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, a notation on the veteran's January 1997 entrance 
examination report by the examining physician indicates she 
entered service with mild, asymptomatic pes planus.  Thus, it 
is established that this condition preexisted the veteran's 
active service.

As described above, an injury or disease that has been 
determined to be preexisting will then be presumed to have 
been aggravated by service where there is an increase in the 
severity of the disability during service.  Here, it is 
difficult to determine from the veteran's service medical 
records themselves whether the veteran's pes planus underwent 
an increase in severity in service due to the fact that she 
only served for three months.  However, as stated above, all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service, 
are to be considered in determining whether an increase has 
occurred.  Here, a VA examination report of April 2006 found, 
"[i]t is possible (slightly greater than 50 percent) that 
her time in service due to a significant increase in activity 
aggravated her pre existing foot condition."  In addition, 
since service the veteran sought treatment for pain related 
to her flat feet in December 2003, and also reported foot 
problems, including numbness, in August 2000 and May 2002.  
The Board finds this constitutes sufficient evidence that the 
veteran's pes planus increased in severity from its 
asymptomatic and mild status found upon her entry into 
service.  

The presumption of aggravation cannot be overcome in this 
case as there is no clear and unmistakable evidence to the 
contrary.  While a VA examination report of September 2006 
does contain a statement that neither the veteran's back 
condition nor her flat feet increased in severity during 
service beyond the natural progression of the diseases, the 
Board does not find this opinion, as it pertains to the feet, 
to be very probative.  This examination was specific to the 
veteran's back condition   There are no examination findings 
whatsoever of the veteran's feet in the report.  No medical 
analysis was undertaken of the history of the veteran's pes 
planus.  In addition, the examiner made no mention of the 
April 2006 foot examination, and the contrary findings made 
by that examiner.  It is clear from the September 2006 report 
that the focus was the veteran's back problems.  The Board 
finds the statement of no aggravation was directed to the 
veteran's back condition, and that the conclusory mention of 
the veteran's foot condition in the opinion was more of an 
afterthought.  The Board cannot find that this unsupported 
statement amounts to clear and unmistakable evidence that the 
veteran's pes planus  underwent no aggravation in service.  
Thus, service connection is granted for the veteran's 
bilateral pes planus.

Low Back Condition

Unlike the veteran's pes planus, the evidence does not show 
the veteran's low back condition preexisted service.  
Throughout the medical record the veteran has reported to 
examining physicians that she suffered from and was treated 
for scoliosis and back pain prior to service.  However, there 
is no medical evidence of record dated from prior to service.  
On her Report of Medical History at entry into service, the 
veteran indicated she did not suffer from back pain.  
Significantly, her back was found to be normal on clinical 
examination at that time and no back problems were noted by 
the examining physician.  As stated above, the existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence in question as to the commencement of the 
disease or disability.  38 C.F.R. § 3.304(b)(1).  For these 
reasons, the Board does not find the veteran's back condition 
preexisted service for VA purposes.

While no further discussion on the possibility of service 
connection by aggravation of a preexisting condition is 
warranted, direct service connection must still be 
considered.  To establish direct service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the Board finds that the criteria for direct service 
connection have not been met.  As described in greater detail 
below, while the veteran has a current diagnosis of a lumber 
spine disability, and there is some documentation of back 
problems dating from service, there is no objective medical 
evidence linking this disability to active service.  

The record shows that the veteran currently suffers from 
lumbar spine problems, including a bulging disk, back strain, 
and muscle spasms.  Additionally, while the veteran had a 
normal entrance examination, a private medical record from 
October 1997 reveals the veteran complained of pain in the 
lumbosacral spine and numbness in her legs for the previous 
two to three days.  She stated that an x-ray for her back at 
another medical center was negative.  Examination revealed 
tenderness in the lumbosacral spine and paraspinal muscle.  
The diagnosis was peripheral neuropathy with an EMG of the 
lower extremities recommended.  No other diagnosis was made 
regarding a low back disability.  The veteran was declared an 
unsatisfactory participant during the initial active duty for 
training, and was given an entry level status of separation.  

Since service, while the veteran has received treatment for 
her back problems on a number of occasions, she has not 
received a diagnosis of the peripheral neuropathy with which 
she was diagnosed in service.  She has had normal 
neurological examinations in VA examinations of October 2007, 
September 2006, March 2006, January 2003, and December 2002.  
She had an EMG done in June 2005, and MRIs done in January 
and February 2004, all with normal results.

Moreover, there are no positive nexus opinions linking the 
veteran's current lumbar spine disability to the October 1997 
symptomatology or active duty.  To the contrary, the October 
2007 examiner found the physical demands of the veteran's 
job, her obesity, aging, and other factors "are more than 
likely the causal factors in her current chronic 
musculoskeletal condition," and "[i]t is much less likely 
that the episodes in the military caused or are related to 
her current diffuse musculoskeletal problem."  The September 
2006 VA examiner found, "[i]t is as likely as not that the 
patient has a musculoskeletal strain aggravated by the 
patient's weight and bending needed to work as a respiratory 
therapist bending over patients on respirators."  That 
examiner, relying on the veteran's report of radiological 
evidence of scoliosis prior to service, further found that 
the scoliosis and current back pain preceded military service 
and were not likely to have been aggravated beyond the 
natural progression of disease.  The March 2006 VA examiner 
found, "there is no clear evidence of any lingering damage 
or injury from military service," and also rendered a 
negative opinion as to the possible aggravation of any 
preexisting back problems.  The January 2003 VA examiner 
found "there is little evidence to suggest that her brief 
military service caused either a scoliosis or a neuropathy."  
The December 2002 VA examiner found, "[o]n examination of 
10/11/97, I saw no diagnosis of any back condition. 
Therefore, I do not see any objective evidence that any back 
pain on 10/11/97 was the initial onset of any present back 
disability."

While the Board acknowledges that a number of these opinions 
are terribly worded and somewhat hard to follow, they 
nonetheless amount to a bulk of evidence against the claim, 
and there is a complete absence of any positive nexus 
evidence. The Board has considered the veteran's arguments 
that her lumbar spine difficulty is related to her active 
service.  However, the veteran is a lay person untrained in 
the field of medicine, and is not competent to offer an 
opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For all of the above reasons, the criteria 
for service connection have not been met and the veteran's 
claim must be denied.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2004, May 2004, August 2005, March 2006, August 2006, 
and October 2007 provided the veteran with an explanation of 
the type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  The letter of October 2007 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claims.  However, after she 
was provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  She has had a personal hearing.  She was 
afforded VA examinations on October 2007, September 2006, 
March 2006, January 2003, and December 2002.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a low back condition is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


